

SUBSCRIPTION AGREEMENT




La Cortez Energy, Inc.
Calle 67 #7-35, Oficina 409
Bogota, Colombia


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
4,800,000 and a maximum of 12,000,000 units of securities (the “PPO Units”)
issued by La Cortez Energy, Inc. (formerly known as La Cortez Enterprises,
Inc.), a Nevada Corporation (the “Company”), at a purchase price of $1.25 per
PPO Unit.  Each PPO Unit consists of (i) one share of the Company’s common
stock, par value $0.001 per share (“Common Stock”), and (ii) a warrant,
substantially in the form of Exhibit A hereto (the “Warrant”), representing the
right to purchase one share of Common Stock, exercisable for a period of five
years at an exercise price of $2.00 per share.  This subscription is being
submitted to you in accordance with and subject to the terms and conditions
described in this Agreement and the Confidential Private Placement Memorandum of
the Company dated March 30, 2009, as it may be amended and supplemented from
time to time, including all attachments, schedules and exhibits thereto (the
“Memorandum”), relating to the Offering.
 
The minimum subscription amount is $25,000 (20,000 PPO Units).  The Company may
accept subscriptions for less than $25,000 in its sole discretion.


The PPO Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made on a “best efforts” basis to “accredited
investors,” as defined in Regulation D under the Securities Act, and non-”U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of PPO Units subscribed for.
 
The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit B hereto (the “Registration
Rights Agreement”).
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, at 488 Madison Avenue, New York, New York 10022 (or
such other place as is mutually agreed to by the Company).  The Company may
conduct multiple closings for the sale of the PPO Units until the termination of
the Offering.  The Offering shall continue until May 29, 2009, which date may be
extended until June 30, 2009 by the Company.
 
1.  
Subscription.  The undersigned Subscriber hereby subscribes to purchase the
number of PPO Units set forth on the signature page attached hereto, at an
aggregate price as set forth on such signature page (the “Purchase Price”),
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Subscription Procedure.  To complete a subscription for the PPO Units, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.



a. Transaction Documents.  On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Investor Certification, attached hereto as Appendix A (collectively, the
“Transaction Documents”), and deliver the Transaction Documents to the Company’s
attorneys, Gottbetter & Partners, LLP (“G&P”), at the address listed on the
instruction sheet below.  Executed documents may be delivered to G&P by
facsimile or electronic mail (e-mail), if the Subscriber delivers the original
copies of the documents to G&P as soon as practicable thereafter.


b. Purchase Price.  Simultaneously with the delivery of the Transaction
Documents to G&P as provided herein, and in any event on or prior to the Closing
Date, the Subscriber shall deliver to CSC Trust Company of Delaware (the “Escrow
Agent”) the full Purchase Price by check or by wire transfer of immediately
available funds.


c. Company Discretion.  The Subscriber understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for PPO Units, in whole or in part, notwithstanding prior receipt
by the Subscriber of notice of acceptance of this subscription.  The Company
shall have no obligation hereunder until the Company shall execute and deliver
to the Subscriber an executed copy of this Agreement.  If this subscription is
rejected in whole, or the offering of PPO Units is terminated, all funds
received from the Subscriber will be returned without interest or offset, and
this Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Agreement
will continue in full force and effect to the extent this subscription was
accepted.


3.  
Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Subscriber the following:



a. Organization and Qualification.  The Company is a corporation duly organized
and validly existing under the laws of the State of Nevada.  The Company has all
requisite power and authority to carry on its business as currently conducted,
other than such failures that would not reasonably be expected to have a
material adverse effect on the Company’s business, properties or financial
condition (a “Material Adverse Effect”).  The Company is duly qualified to
transact business in each jurisdiction in which the failure to be so qualified
would reasonably be expected to have a Material Adverse Effect.


b. Authorization.  As of the Closing, all action on the part of the Company, its
board of directors, officers and existing stockholders necessary for the
authorization, execution and delivery of this Agreement, the Registration Rights
Agreement, the Warrant and the performance of all obligations of the Company
hereunder and thereunder shall have been taken, and this Agreement, the
Registration Rights Agreement and the Warrant, assuming due execution by the
parties hereto and thereto, will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.
 
 
2

--------------------------------------------------------------------------------

 


c. Valid Issuance of the Common Stock and the Warrant.  The shares of Common
Stock and the Warrant, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, and the shares
of Common Stock underlying the Warrant, when issued and delivered in accordance
with the terms of the Warrant, shall be duly and validly issued and will be free
of restrictions on transfer directly or indirectly created by the Company other
than restrictions on transfer under this Agreement, the Registration Rights
Agreement and the terms of the Warrant and under applicable federal and state
securities laws.


d. Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the offer, sale or issuance of the PPO Units, except
for the following: (i) the filing of such notices as may be required under the
Securities Act and (ii) the compliance with any applicable state securities
laws, which compliance will have occurred within the appropriate time periods
therefor.


e. Litigation.  There are no actions, suits, proceedings or investigations
pending or, to the best of the Company’s knowledge, threatened before any court,
administrative agency or other governmental body against the Company which
question the validity of this Agreement, the Registration Rights Agreement or
the Warrant, or the right of the Company to enter into any of them, or to
consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to have a Material Adverse Effect.  The Company is not a
party or subject to, and none of its assets is bound by, the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.


f. Compliance with Other Instruments.  The Company is not in violation or
default of any provision of its Articles of Incorporation, each as in effect
immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect. The Company is not in
violation or default of any provision of any material instrument, mortgage, deed
of trust, loan, contract, commitment, judgment, decree, order or obligation to
which it is a party or by which it or any of its properties or assets are bound
which would reasonably be expected to have a Material Adverse Effect.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement, the Registration Rights Agreement and the issuance and sale of the
PPO Units, will not result in any such violation, be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any such provision, require any consent or waiver under any such provision
(other than any consents or waivers that have been obtained), or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company pursuant to any such provision.
 
 
3

--------------------------------------------------------------------------------

 


g. Certain Registration Matters.  Assuming the accuracy of the Subscriber’s
representations and warranties set forth in this Agreement and the Transaction
Documents, and the representations and warranties made by all other purchasers
of PPO Units in the Offering, no registration under the Securities Act is
required for the offer and sale of the PPO Units by the Company to the
Subscriber hereunder.


h. No General Solicitation.  Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the PPO Units by any form of general
solicitation or general advertising (within the meaning of Regulation D).


4.  
Representations and Warranties of the Subscriber.  The Subscriber represents and
warrants to the Company the following:



a. The Subscriber, its advisers, if any, and designated representatives, if any,
have the knowledge and experience in financial and business matters necessary to
evaluate the merits and risks of its prospective investment in the Company, and
have carefully reviewed and understand the risks of, and other considerations
relating to, the purchase of PPO Units and the tax consequences of the
investment, and have the ability to bear the economic risks of the investment.


b. The Subscriber is acquiring the PPO Units for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof.  The Subscriber understands and acknowledges that the PPO Units, the
shares of Common Stock and the Warrant have not been registered under the
Securities Act or any state securities laws, by reason of a specific exemption
from the registration provisions of the Securities Act and applicable state
securities laws, which depends upon, among other things, the bona fide nature of
the investment intent as expressed herein.  The Subscriber further represents
that it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to any third person with
respect to any of the PPO Units, the shares of Common Stock and the
Warrant.  The Subscriber understands and acknowledges that the offering of the
PPO Units pursuant to this Agreement will not be registered under the Securities
Act nor under the state securities laws on the ground that the sale provided for
in this Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.
 
 
4

--------------------------------------------------------------------------------

 


c. The Subscriber understands that no public market now exists, and there never
will be a public market for, the PPO Units, that an active public market for the
Company’s Common Stock does not now exist and that there may never be an active
public market for the shares of Common Stock sold in the Offering.


d. The Subscriber, its advisers, if any, and designated representatives, if any,
have received and reviewed information about the Company and have had an
opportunity to discuss the Company’s business, management and financial affairs
with its management.  The Subscriber understands that such discussions, as well
as any written information provided by the Company, were intended to describe
the aspects of the Company’s business and prospects which the Company believes
to be material, but were not necessarily a thorough or exhaustive description,
and except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company.  Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s
control.  Additionally, the Subscriber understands and represents that he is
purchasing the Units notwithstanding the fact that the Company may disclose in
the future certain material information the Subscriber has not received,
including financial statements of the Company for the 12 month period ended
December 31, 2008, which statements are currently being prepared and are
expected to be filed with the SEC on or prior to March 31, 2009 and incorporated
by reference into the Memorandum, and any subsequent period financial statements
that will be filed with the SEC and incorporated by reference into the
Memorandum, that he is not relying on any such information in connection with
his purchase of the Units and that he waives any right of action with respect to
the nondisclosure to him prior to his purchase of the Units of any such
information.


e. As of the Closing, all action on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Subscriber hereunder and
thereunder shall have been taken, and this Agreement and the Registration Rights
Agreement, assuming due execution by the parties hereto and thereto, constitute
valid and legally binding obligations of the Subscriber, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.
 
 
5

--------------------------------------------------------------------------------

 


f. The Subscriber either (i) is an “accredited investor” as defined in Rule 501
of Regulation D as promulgated by the Securities and Exchange Commission under
the Securities Act or (ii) is not a “U.S. Person” as defined in Regulation S as
promulgated by the Securities and Exchange Commission under the Securities Act,
and, in each case, shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.


g. The Subscriber, if a non-U.S. Person, agrees that it is acquiring the Shares
in an offshore transaction pursuant to Regulation S and hereby represents to the
Company as follows:


(i) Subscriber is outside the United States when receiving and executing this
Subscription Agreement;


(ii) Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Shares; provided, however, that the Subscriber may sell or otherwise dispose of
the Shares pursuant to registration of the Shares under the Securities Act and
any applicable state and provincial securities laws or under an exemption from
such registration requirements and as otherwise provided herein;


(iii) The Subscriber understands and agrees that offers and sales of any of the
Shares prior to the expiration of a period of one year after the date of
transfer of the Shares under this Subscription Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws;


(iv) The Subscriber understands and agrees not to engage in any hedging
transactions involving the Shares prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act; and
 
 
6

--------------------------------------------------------------------------------

 


(v) The Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Subscription Agreement, including:
(a) the legal requirements within its jurisdiction for the purchase of the
Shares; (b) any foreign exchange restrictions applicable to such purchase; (c)
any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Shares. Such Subscriber’s
subscription and payment for, and its continued beneficial ownership of the
Shares, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.


h. The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of investments of the kind contemplated by the
Company, the Company’s investment results may be expected to fluctuate from
month to month and from period to period and will, generally, involve a high
degree of financial and market risk that can result in substantial or, at times,
even total losses.


i. The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the PPO Units and could afford complete loss of such investment.


j. The Subscriber is not subscribing for PPO Units as a result of or subsequent
to any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.


k. The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.


l. All of the information that the Subscriber has heretofore furnished or which
is set forth herein is correct and complete as of the date of this Agreement,
and, if there should be any material change in such information prior to the
admission of the undersigned to the Company, the Subscriber will immediately
furnish revised or corrected information to the Company.
 
 
7

--------------------------------------------------------------------------------

 


5.  
Transfer Restrictions.  The Subscriber acknowledges and agrees as follows:



a. The PPO Units, the shares of Common Stock and the Warrant have not been
registered for sale under the Securities Act, in reliance on the private
offering exemption in Section 4(2) thereof; the Company does not intend to
register the PPO Units and the Warrant under the Securities Act at any time in
the future; and the undersigned will not immediately be entitled to the benefits
of Rule 144 with respect to the PPO Units, the shares of Common Stock and the
Warrant.


b. The Subscriber understands that the certificates representing the Shares,
until such time as they have been registered under the Securities Act, shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):


FOR U.S. PERSONS:


THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE SECTION 4(2) EXEMPTION TO THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.


FOR NON-U.S. PERSONS:


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED in regulation s) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.


The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are being sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, in a reasonably acceptable form, to the Company that a disposition
of the Shares is being made pursuant to an exemption from such registration.
 
 
8

--------------------------------------------------------------------------------

 


c. No governmental agency has passed upon the PPO Units, the shares of Common
Stock and the Warrant or made any finding or determination as to the wisdom of
any investments therein.
 
d. There are substantial restrictions on the transferability of the shares of
Common Stock, and if the Company decides to issue certificates representing the
shares of Common Stock, restrictive legends will be placed on any such
certificates.


6.  
Indemnification.  The Subscriber agrees to indemnify and hold harmless the
Company and any placement agents or finders in the Offering, and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.



7.  
Irrevocability; Binding Effect.  The Subscriber hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Subscriber, except as
required by applicable law, and that this Agreement shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.



8.  
Modification.  This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.



9.  
Immaterial Modifications to the Registration Rights Agreement.  The Company may,
at any time prior to the initial Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Subscriber.



10.  
Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Subscriber, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 10).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 
 
9

--------------------------------------------------------------------------------

 
 
11.  
Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber and the transfer
or assignment of the PPO Units, the shares of Common Stock, the Warrant or the
shares of Common Stock underlying the Warrants shall be made only in accordance
with all applicable laws.



12.  
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles
thereof relating to the conflict of laws.



13.  
Arbitration.  The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:



(a) Arbitration is final and binding on the parties.


(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.


(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.


(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.


(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.


(f) All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


14.  
Blue Sky Qualification.  The purchase of PPO Units under this Agreement is
expressly conditioned upon the exemption from qualification of the offer and
sale of the PPO Units from applicable federal and state securities laws.  The
Company shall not be required to qualify this transaction under the securities
laws of any jurisdiction and, should qualification be necessary, the Company
shall be released from any and all obligations to maintain its offer, and may
rescind any sale contracted, in the jurisdiction.



15.  
Use of Pronouns.  All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 
 
10

--------------------------------------------------------------------------------

 
 
16.  
Confidentiality.  The Subscriber acknowledges and agrees that any information or
data the Subscriber has acquired from or about the Company or may acquire in the
future, not otherwise properly in the public domain, including, without
limitation, the Memorandum, was received in confidence.  The Subscriber agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, information regarding oil and gas properties, the
manner and methods of conducting the business of the Company or its affiliates
and confidential information obtained by or given to the Company about or
belonging to third parties.  The Subscriber understands that the Company may
rely on his agreement of confidentiality to comply with the exemptive provisions
of Regulation FD under the Securities Act of 1933 as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD.  In addition, the Subscriber acknowledges
that he is aware that the United States securities laws generally prohibit any
person who is in possession of material nonpublic information about a public
company such as the Company from purchasing or selling securities of such
company.



17.  
Miscellaneous.



(a) This Agreement, together with the Registration Rights Agreement, constitute
the entire agreement between the Subscriber and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.


(b) The representations and warranties of the Company and the Subscriber made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Common Stock and the Warrants contained in the PPO Units.


(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.


(d) This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 


(e) Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.


(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.


(g) The Subscriber understands and acknowledges that there may be multiple
Closings for the Offering.


(h) The Subscriber hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.


18.  
Omnibus Signature Page.  This Agreement is intended to be read and construed in
conjunction with the Registration Rights Agreement pertaining to the issuance by
the Company of the PPO Units, the shares of Common Stock, the Warrant and the
shares of Common Stock underlying the Warrant to subscribers in the
Offering.  Accordingly, pursuant to the terms and conditions of this Agreement
and such related agreements, it is hereby agreed that the execution by the
Subscriber of this Agreement, in the place set forth herein, shall constitute
agreement to be bound by the terms and conditions hereof and the terms and
conditions of the Registration Rights Agreement, with the same effect as if each
of such separate but related agreement were separately signed.



19.  
Public Disclosure.  Neither the Subscriber nor any officer, manager, director,
member, partner, stockholder, employee, affiliate, affiliated person or entity
of the Subscriber shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval.  The
Company has the right to withhold such approval in its sole discretion.

 
 
12

--------------------------------------------------------------------------------

 
 
How to subscribe for PPO Units in the private offering of
La Cortez Energy, Inc.:


1.
Date and Fill in the number of PPO Units being purchased and Complete and Sign
the Omnibus Signature Page.



2.
Initial the Investor Certification page.



3.
Fax or email all forms and then send all signed original documents to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:  Rachel L. DeGenaro
E-mail Address:  rlg@gottbetter.com


4.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of PPO Units you are purchasing
should be made payable to the order of “CSC Trust Company of Delaware, Escrow
Agent for LA CORTEZ ENERGY, INC.” and should sent to CSC Trust Company of
Delaware, 2711 Centerville Road, One Little Falls Center, Wilmington, DA 19808.



5.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of PPO
Units you are purchasing according to the following instructions:



Bank:
PNC Bank.
   
ABA Routing #:
031100089
   
Account Name
CSC Trust Company of Delaware
   
Account #:
5605012373
   
Reference:
“La Cortez Energy Escrow 791183 – [insert Subscriber’s name]”



 
Thank you for your interest,




La Cortez Energy, Inc.
 
 
13

--------------------------------------------------------------------------------

 
 
LA CORTEZ ENERGY, INC.
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT
 
IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.
 
 
Dated:
 
, 2009




                                                                        

SUBSCRIBER (individual)      SUBSCRIBER (entity)                  
Signature
 
Name of Entity
                 
Print Name
 
Signature
                     
Print Name:
 
 
Signature (if Joint Tenants or Tenants in Common)
         
Title:
 
         
Address of Principal Residence:
 
Address of Executive Offices:
                                         
Social Security Number(s):
 
IRS Tax Identification Number:
                 
Telephone Number:
 
Telephone Number:
                         
Facsimile Number:
 
Facsimile Number:
                         
E-mail Address:
 
E-mail Address:
                         

 

             
X
$1.25
=
$
 
Number of PPO Units
 
Price per PPO Unit
 
Purchase Price
             



 
14

--------------------------------------------------------------------------------

 
 
LA CORTEZ ENERGY, INC.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.
 

  LA CORTEZ ENERGY, INC.          
 
By:
      Name:  Andres Gutierrez Rivera     Title:   Chief Executive Officer      
   

 
 
15

--------------------------------------------------------------------------------

 
 
LA CORTEZ ENERGY, INC.
INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 
For Non-Individual Accredited Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):
 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 

 
 
1

--------------------------------------------------------------------------------

 
 
For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:



 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
C.
an estate of which any executor or administrator is a U.S. Person;

 
D.
a trust of which any trustee is a U.S. Person;

 
E.
an agency or branch of a foreign entity located in the United States;

 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 
And, in addition:
 
 
I.
the Purchaser was not offered the Units in the United States;

 
J.
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 
K.
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 
 
2

--------------------------------------------------------------------------------

 